DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiwaki (US 2011/0121591).
With respect to claim 1, Nishiwaki discloses a piezoelectric device (Fig 1) comprising: a first region (item 210A) on the piezoelectric device for receiving a pressing operation (Figs 3A-3B); a second region (item 210B) on the piezoelectric device located outside of the first region (Fig 1); and a piezoelectric element that outputs a larger potential when a pressing operation is applied to the first region than when a pressing operation is applied to the second region (Figs 3A-3B, wherein deflection amounts, and therefore signal outputs, differ as the pressing object moves across the regions).
With respect to claim 3, Nishiwaki discloses the piezoelectric device according to claim 1, wherein the piezoelectric element includes: a piezoelectric film (item 211) having first and second principal surfaces (Fig 1); a first detection electrode (item 212) 
With respect to claim 4, Nishiwaki discloses the piezoelectric device according to claim 3, wherein: the first detection electrode is formed on the first principal surface of the piezoelectric film; and the second detection electrode is formed on the second principal surface of the piezoelectric film (Fig 1).
With respect to claim 5, Nishiwaki discloses the piezoelectric device according to claim 3, wherein: the piezoelectric element includes an amplifier (Fig 5, item 222); the first and second detection electrodes are formed on the first principal surface of the piezoelectric film; the first detection electrode is connected to an inverting input terminal of the amplifier; and the second detection electrode is connected to a non- inverting input terminal of the amplifier (Fig 5).
With respect to claim 8, Nishiwaki discloses the piezoelectric device according to claim 1 wherein there are a plurality of first regions (Fig 9).
With respect to claim 9, Nishiwaki et al. discloses a display device using the piezoelectric device according to claim 1 (Paragraph 162).
Allowable Subject Matter
Claims 2, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “a second piezoelectric film that is disposed in the first region or in proximity to the first region and is configured to generate a potential having a polarity that is opposite to the polarity of a potential generated by the first piezoelectric film when the pressing operation is applied to the piezoelectric device; and electrodes formed on opposite principal surfaces of the first piezoelectric film and the second piezoelectric film” in combination with the remaining elements of claim 2. The prior art does not disclose or suggest “wherein the piezoelectric element includes a signal processing unit; the first and second detection electrodes are formed on the first principal surface of the piezoelectric film; and the signal processing unit performs processing of inverting any of signals output by the first or second detection electrodes” in combination with the remaining elements of claim 6. The prior art does not disclose or suggest “wherein the piezoelectric element includes: a piezoelectric film that is disposed over the first region and/or a region in proximity of the first region, the piezoelectric film including a chiral polymer; an electrode formed on both principal surfaces of the piezoelectric film, and the piezoelectric film has a third region in which a length in a first direction along a principal surface of the piezoelectric film is longer than a length in a second direction orthogonal to the first direction, and a fourth region in which a length in the first direction is longer than a length in the second direction” in combination with the remaining elements of claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.